Name: Council Decision of 19 December 1991 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: 1991-12-28

 Avis juridique important|31991D065791/657/EEC: Council Decision of 19 December 1991 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal Official Journal L 357 , 28/12/1991 P. 0098 - 0099COUNCIL DECISION of 19 December 1991 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal (91/657/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Protocol 3 to the 1972 Act of Accession, and in particular Article 1 (2) and the second subparagraph of Article 5 thereof, Having regard to the proposal from the Commission, Whereas Community rules concerning trade with non-member countries in agricultural products subject to a common organization of the market apply to the Isle of Man in accordance with Article 1 (2) of Protocol 3 to the 1972 Act of Accession and with Regulation (EEC) No 706/73 (1); Whereas livestock production is a traditional activity in the Isle of Man and plays a central part in the island's agriculture; Whereas, prior to the introduction of the common organization of the market in sheepmeat and goatmeat within the Community, the Isle of Man, as part of its local market organization, applied certain mechanisms to control imports of sheepmeat into the island in order to ensure that the need to supply the requirements of trade could be met whilst avoiding distortions in the pattern of sheep production and, indirectly, in cattle production on the island and in its own agricultural support system; Whereas, by Decision 82/530/EEC (2), the United Kingdom was authorized to permit the Isle of Man Government to apply a system of special licences for imports of sheepmeat and beef and veal originating in non-member countries and in Member States of the Community, without prejudice to the measures concerning trade with non-member countries provided for by Regulation (EEC) No 805/68 (3) and Regulation (EEC) No 3013/89 (4) for a period of nine years ending on 31 December 1991; Whereas the Commission proposed on 12 December 1991 to the Council to extend the authorization until the end of 1995; whereas the Council is therefore not yet in a position to decide upon the proposal; whereas, in the interim, in order to avoid a disruption of trade, the present system should continue to apply for a limited period; Whereas Article 2 of Decision 82/530/EEC should therefore be amended, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 82/530/EEC is hereby replaced by the following: 'Article 2 The Decision shall apply until 31 March 1992.' Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 19 December 1991. For the Council The President P. DANKERT (1) OJ No L 68, 15. 3. 1973, p. 1. Regulation amended by Regulation (EEC) No 1174/86 (OJ No L 107, 24. 4. 1986, p. 12). (2) OJ No L 234, 9. 8. 1982, p. 7. Decision as last amended by Decision No 88/5504/EEC (OJ No L 273, 5. 10. 1988, p. 1). (3) OJ No L 148, 28. 6. 1668, p. 24. Regulation as last amended by Regulation (EEC) No 1628/91 (OJ No L 150, 15. 6. 1991, p. 16). (4) OJ No L 289, 7. 10. 1989, p. 1. Regulation as last amended by Regulation (EEC) No 1741/91 (OJ No L 163, 26. 6. 1991, p. 41).